Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 05/25/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/25/2022 have been fully considered.  In view of the Amendments filed on 05/25/2022, all objections and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-11, 13-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 15  the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a control apparatus or a control method configured to control an driven member as recited in “in an optical apparatus that is attachable to and detachable from an optical apparatus, 
configured to control an electrically powered driver in the optical apparatus configured to drive a driven member in the optical apparatus, the electrically powered driver receiving electrical power supply from the image pickup apparatus, 
the control apparatus comprising: 
an information acquirer configured to acquire power supply information on the electrical power supply from the image pickup apparatus; and 
a changer configured to change a control mode of the electrically powered driver, from among a linear control mode and a pulse width modulation control mode, according to whether suppliable power or current indicated by the power supply information acquired from the image pickup apparatus is larger than a predetermined wattage or ampere level” as combined with other limitations in claims 1 and 15. 

Regarding independent claim 9  the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a control apparatus as recited in “in an optical apparatus that is attachable to and detachable from an optical apparatus, configured to control a first electrically powered driver in the optical apparatus configured to drive a first driven member in the optical apparatus, and 
a second electrically powered driver in the optical apparatus configured to drive a second driven member in the optical apparatus,
the control apparatus comprising: 
a driving state acquirer configured to acquire a driving state of each of the first electrically powered driver and the second electrically powered driver, the driving state including a predetermined high-speed driving state; and 
a changer configured to change a control mode of the first electrically powered driver, from among a linear control mode and a pulse width modulation control mode, according to whether the acquired driving state of each any of the first electrically powered driver and the second electrically powered driver is at the predetermined hiqh-speed driving state” as combined with other limitations in claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Gleason et al. (U.S. Patent Publication Number 2016/0057347 A1) discloses a sequence of digital images are produced using an imaging sensor circuit, wherein each of the digital images was a result of light capture by the imaging sensor circuit during a respective pixel integration phase followed by analog to digital conversion during a respective readout phase. A camera actuator is driven while producing the sequence of images, wherein during a part of every respective readout phase for the sequence of digital images the actuator is driven using a linear drive circuit, and wherein during a part of every respective pixel integration phase the actuator is driven using a switch mode drive circuit. Other embodiments are also described and claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 13, 2022